Case 1:17-cr-00183-TWP-TAB Document 124 Filed 01/31/20 Page 1 of 1 PageID #: 902




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )
                       Plaintiff,                )
                                                 )
                           v.                    ) CAUSE NO.1:17-CR-00183-TWP-TAB
                                                 )
  BUSTER HERNANDEZ,                              )
  (a.k.a. Brian Kil, Brianna Killian, Brian Mil, )
  Greg Martain, Purge of Maine,                  )
  uygt9@hushmail.com, jare9302@hushmail.com, )
  Dtvx1@hushmail.com, Leaked_hacks1,             )
  Closed Door, Closed Color, Clutter Removed,    )
  Color Rain, Plot Draw, and Invil Cable)        )
                                                 )
                       Defendant.                )

                                       ORDER

        The Court, having reviewed the Government’s Motion to Maintain Under Seal,

 and for the reasons set forth in the Government’s motion, hereby GRANTS the

 motion.

        It is therefore ORDERED that Dkt. Number 112 shall remain UNDER SEAL.



                     Date: 1/31/2020
                                             ________________________
                                             Hon. Tanya Walton Pratt, Judge
                                             United States District Court
                                             Southern District of Indiana




                                         1


 Copies to:   All counsel of record
